           Case 1:20-cv-04807-JMF Document 10 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
A.C., on behalf of herself and her minor child, J.V.,                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-4807 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION :
    et al.,                                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case alleges claims under the Individuals with Disabilities Education Act, Title 20,

United States Code, Section 1410 et seq. The parties are hereby ORDERED to submit a joint

letter, no later than two weeks from the date of this Order and not to exceed two pages,

including the following information in separately numbered paragraphs:

    (1) whether venue is proper in the Southern District of New York in light of the allegations
        that Plaintiff and her child live in the Eastern District of New York, where her child
        attended school, see ECF No. 1, ¶¶ 5, 47, 52, 55, 58, 64;

    (2) whether there is any need for discovery or an initial conference in this case;

    (3) if there is no need for discovery or an initial conference, a proposed briefing schedule for
        any motions, including motions for summary judgment; and

    (4) whether there is anything the Court can do to facilitate settlement (such as referring the
        matter for a settlement conference before a Magistrate Judge or to the District’s
        Mediation Program).

        In accordance with the Court’s Individual Rules and Practices, requests for an extension

or adjournment may be made only by letter-motion filed on ECF and must be received at least 48

hours before the deadline or conference. The written submission must state (1) the original

date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
         Case 1:20-cv-04807-JMF Document 10 Filed 06/26/20 Page 2 of 2



previous requests were granted or denied; and (4) whether the adversary consents and, if not, the

reasons given by the adversary for refusing to consent.

       Within two days of the date of this Order, Plaintiff shall serve the Order electronically

on counsel for Defendant and file proof of such service on ECF.

       SO ORDERED.

Dated: June 25, 2020                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
